DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,2,8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto USP 9,010,754.
	Matsumoto discloses, regarding claim 1, a discharging device for discharging a sheet, comprising:
an aligning unit (65), on which the sheet fed is stacked, configured to align the stacked sheets as a sheet bundle
a discharging unit (61,62) configured to discharge the sheet bundle of the sheets;
a discharged tray (43) on which the sheet discharged by said discharging unit is stacked; and
a support unit (100) configured to support the sheet bundle from below by extending in a sheet discharging direction of the sheet bundle while the sheet bundle is discharged to said discharged tray by said discharging unit and to be accommodated in a direction opposite to the sheet discharging direction at timing when said discharging unit finishes discharging the sheet bundle (see at least fig.5,6, C8/L19-C9/L35).
regarding claim 2, wherein said support unit is provided with a plurality of support plates (13) disposed with an interval along a sheet widthwise direction perpendicular to the sheet discharging direction.
Regarding claim 2, wherein said support unit is provided with a plurality of support plates (101) disposed with an interval along a sheet widthwise direction perpendicular to the sheet discharging direction (fig.3).
	Regarding claim 8, wherein said support unit includes a reinforcing member (115).
	Regarding claim 9, wherein a leading end of said support unit (100) in the sheet discharging direction is positioned in a side of the direction opposite to the sheet discharging direction than a leading end of the bundle of sheet in the sheet discharging direction after the leading end of the sheet bundle in the sheet discharging direction passes through said discharging unit (see at least fig.3,5,6, C8/L19-C9/L35).
	Regarding claim 10, an image forming apparatus (2; fig.1) comprising:
	a discharging device according to claim 1;
	an image forming portion (4a) configured to form an image on a sheet and feed the sheet on which the image is formed to said discharging device (C1/L64-C2/L3).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,2,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani USP 10,822,192 in view of Miyake et al. USP 8,905,394.
	Kotani discloses, regarding claim 1, a discharging device for discharging a sheet, comprising:
a discharging unit (73) configured to discharge the sheet bundle of the sheets;
a discharged tray (11) on which the sheet discharged by said discharging unit is stacked; and
a support unit (13) configured to support the sheet bundle from below by extending in a sheet discharging direction of the sheet bundle while the sheet bundle is discharged to said discharged tray by said discharging unit and to be accommodated in a direction opposite to the sheet discharging direction at timing when said discharging unit finishes discharging the sheet bundle (see at least fig.4A,4B, C13/L31-39).
Kotani does not expressly disclose an aligning unit, on which the sheet fed is stacked, configured to align the stacked sheets as a sheet bundle.
	Miyake teaches the use of an aligning unit (641), on which the sheet fed is stacked, configured to align the stacked sheets as a sheet bundle (C8/L47-55).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide an aligning unit, on which the sheet fed is stacked, configured to align the stacked sheets as a sheet bundle, as taught by Miyake, in the device of Kotani, for the purpose of preparing the stacked sheets for post-processing so as to have a neat appearance (C8/L55-64).
	Kotani further discloses, regarding claim 2, wherein said support unit is provided with a plurality of support plates (13) disposed with an interval along a sheet widthwise direction perpendicular to the sheet discharging direction.
	Regarding claim 8, wherein said support unit includes a reinforcing member (1311) (fig.4A,4B).
	Regarding claim 9, wherein a leading end of said support unit (13) in the sheet discharging direction is positioned in a side of the direction opposite to the sheet discharging direction than a leading end of the bundle of sheet in the sheet discharging direction after the leading end of the sheet bundle in the sheet discharging direction passes through said discharging unit (see at least fig.4B, C13/L35-39).
	Regarding claim 10, an image forming apparatus (fig.1) comprising:
	a discharging device according to claim 1;
	an image forming portion (4a) configured to form an image on a sheet and feed the sheet on which the image is formed to said discharging device.

Allowable Subject Matter
7.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Adachi et al. (USP 6,702,279) discloses a discharging device comprising: an aligning unit (140), a discharging unit (180a,180b), a discharged tray (200), and a support unit (170) that supports a sheet bundle from below in a sheet discharging direction (fig.16-18).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/29/2022